Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communication dated 09/03/2021, Claims 1-21 are currently active as the result of the addition of claim 21.
Examiner's Note
3.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rascevskis (US 2018/0276269).
	Regarding claim 1, Rascevskis discloses a database system comprising:                                                                                              
	a database comprising a plurality of data storage nodes (Figures 1 and 2); 
	at least one processor configured to execute a plurality of system components (Figures 1 and 7), wherein the system components comprise:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
	  an interface component (Figures 1 and 7) configured to receive a multi-document transaction (at least [0004], [0007], [0042]-[0043], updating several documents within a single transaction), comprising:
	a first operation configured to be performed on a first document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], operations within a database may be grouped and referred to as a transaction. Such an operation may be a read, a modification, an addition of a document or retrieval of all documents matching a particular condition within the database system); and
	a second operation configured to be performed, in conjunction with the first operation, on a second document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], [0097], operations within a database may be grouped and referred to as a transaction. Such an operation 
	a transaction identification component configured to generate a transaction identifier associated with the multi-document transaction (at least [0007], [0094]-[0095], [0097]-[0098], transaction identifier); and 
	a transaction processing component configured to: 
	associate the first operation and the second operation in the multi-document transaction with the transaction identifier ([0094]-[0095], [0097]-[0098]);	
	perform at least part of the multi-document transaction on the database, comprising performing the first operation the first document ([0094]-[0095], [0097]-[0098]); 
	determine whether an error occurred in performing the at least part of the multi-document transaction ([0094], [0127]-[0129]); 	
	responsive to determining that the error occurred in performing the at least part of the multi-document transaction ([0094], [0127]-[0129]), reverse the first operation performed on the first document associated with the multi-document transaction using the transaction identifier ([0094], [0116], [0120], [0127]-[0129]); and 
	responsive to determining that the error did not occur in performing the at least part of the multi-document transaction, output a confirmation ([0007], [0094], [0096], [0115]-[0116], [0127]-[0129]).

	Regarding claim 2, Rasscevskis discloses wherein the at least one processor comprises a plurality of processors including a first processor configured to execute the transaction 

	Regarding claim 3, Rasscevskis discloses wherein the transaction identification component is configured to transmit the first operation and the second operation and the transaction identifier to the second processor (at least [0007], [0094]-[0095], [0097]-[0098]).

	Regarding claim 4, Rasscevskis discloses wherein the transaction processing component is configured to perform at least part of the multi-document transaction at least in part by performing at least part of the first operation and the second operation on a primary storage node of the plurality of data storage nodes and triggering at least one secondary storage node of the plurality of data storage nodes to replicate the at least part of the first operation and the second operation (at least [0007]-[0008], [0035], [0097]-[0099]).

	Regarding claim 5, Rasscevskis discloses wherein the transaction processing component is configured to associate the first operation and the second operation with the transaction identifier at least in part by storing a relationship between each of the first operation and the second operation and the transaction identifier in a table ([0097]-[0099]).

	Regarding claim 6, Rasscevskis discloses wherein storing the relationship comprises storing the table in at least one storage node of the plurality of data storage nodes ([0097]-[0099]).



	Regarding claim 9, Rasscevskis discloses wherein the transaction processing component is configured to determine whether the error occurred in performing at least part of the multi-document transaction comprises determining whether an error occurred in performing the first operation for the multi-document transaction ([0094]-[0097]).

	Regarding claim 10, Rasscevskis discloses wherein the database follows an eventual consistency model ([0042] and [0097]).

	Regarding claim 11, Rasscevskis discloses wherein the plurality of data storage nodes comprises a primary storage node including an operation log and at least one secondary data storage node configured to retrieve the operation log and replicate operations in the operation log ([0097]-[0099]).

	Regarding claim 12, Rasscevskis discloses wherein the transaction processing component is configured to perform at least part of the multi-document transaction at least in part by writing at least part of the first operation and the second operation to the operation log ([0097]-[0099]).

	receiving, by an interface component executed by at least one processor, a multi-document transaction (at least [0004], [0007], [0042]-[0043], updating several documents within a single transaction) comprising:
	a first operation configured to be performed on a first document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], operations within a database may be grouped and referred to as a transaction. Such an operation may be a read, a modification, an addition of a document or retrieval of all documents matching a particular condition within the database system); 
	a second configured to be performed, in conjunction with the first operation, on a second document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], [0097], operations within a database may be grouped and referred to as a transaction. Such an operation may be a read, a modification, an addition of a document or retrieval of all documents matching a particular condition within the database system);
	generating, by a transaction identification component executed by the at least one processor, a transaction identifier associated with the transaction (at least [0007], [0094]-[0095], [0097]-[0098], transaction identifier); 
	associating, by a transaction processing component executed by the at least one processor, the first operation and the second operation in the multi-document transaction with the transaction identifier ([0094]-[0095], [0097]-[0098]);

	determining, by the transaction processing component, whether an error occurred in performing the at least part of the multi-document transaction ([0094], [0127]-[0129]); 	
	reversing, by the transaction processing component, the first operation performed on the first document associated with the multi-document transaction using the transaction identifier ([0094], [0127]-[0129]) responsive to determining that the error occurred in performing the at least part of the multi-document transaction ([0094], [0116], [0120], [0127]-[0129]); and 
	outputting, by the transaction processing component, a confirmation responsive to determining that the error did not occur in performing the at least part of the multi-document transaction ([0007], [0094], [0096], [0115]-[0116], [0127]-[0129]).

	Regarding claim 14, Rasscevskis discloses performing the at least part of the multi-document transaction at least in part by performing at least part of the first operation and the second operation on a primary storage node of the plurality of storage nodes and triggering at least one secondary node of the plurality of storage nodes to replicate the at least part of the first operation and the second operation (at least [0007]-[0008], [0035], [0097]-[0099]).

	Regarding claim 15, Rasscevskis discloses associating the first operation and the second operation with the transaction identifier at least in part by storing a relationship between each of the first operation and the second operation and the transaction identifier in a table ([0097]-[0099]).

	Regarding claim 16, Rasscevskis discloses wherein storing the relationship comprises storing the table in at least one storage node of the plurality of storage nodes ([0097]-[0099]).

	Regarding claim 18, Rasscevskis discloses wherein determining whether the error occurred in performing the at least part of the multi-document transaction comprises determining whether the multi-document transaction ends with a commit operation to replicate the first operation and the second operation in the transaction from a first storage node in the plurality of storage nodes to at least one other storage node in the plurality of storage nodes ([0094]-[0097]).

	Regarding claim 19, Rasscevskis discloses wherein determining whether the error occurred in performing the at least part of the multi-document transaction comprises determining whether an error occurred in performing the first operation for the multi-document transaction ([0094]-[0097]).

	Regarding claim 20, Rasscevskis discloses at least one non-transitory computer-readable storage medium storing instructions that, when executed by a processor (Figure 9), cause the processor to perform acts of: 
	receiving a multi-document transaction (at least [0004], [0007], [0042]-[0043], updating several documents within a single transaction) comprising:
	a first operation configured to be performed on a first document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], operations within a database may be grouped and referred to as a transaction. Such an operation may be a read, a modification, an addition of a 
	a second operation configured to be performed, in conjunction with the first operation, on a second document stored in the database (at least [0020], [0042]-[0043], [0094]-[0095], [0097], operations within a database may be grouped and referred to as a transaction. Such an operation may be a read, a modification, an addition of a document or retrieval of all documents matching a particular condition within the database system); 
	generating a transaction identifier associated with the multi-document transaction (at least [0007], [0094]-[0095], [0097]-[0098], transaction identifier);
	associating the first operation and the second operation in the multi-document transaction with the transaction identifier ([0094]-[0095], [0097]-[0098]);
 	performing at least part of the multi-document transaction on the database, comprising performing the first operation on the first document ([0094]-[0095], [0097]-[0098]);
	determining whether an error occurred in performing the at least part of the multi-document transaction ([0094], [0127]-[0129]); 	
 	reversing a the first operation performed on the first operation associated with the multi-document transaction using the transaction identifier ([0094], [0127]-[0129]) responsive to determining that the error occurred in performing the at least part of the multi-document transaction ([0094], [0116], [0120], [0127]-[0129]); and 
	outputting a confirmation responsive to determining that the error did not occur in performing the at least part of the multi-document transaction ([0007], [0094], [0096], [0115]-[0116], [0127]-[0129]).

.

Allowable Subject Matter
5.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's amendments and arguments over the amended claims and the prior arts of record have been considered.  However, the amended claims are rejected in view of Rasscevskis as addressed above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 


/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153